Citation Nr: 1424770	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable disability rating for onychomycosis and tinea cruris.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was scheduled to appear before the Board at a hearing at the RO on April 8, 2014.  The record contains a hearing response form indicating the Veteran would attend the scheduled hearing; however, the Board notes that the hearing response form was received after the date of the scheduled hearing, on April 10, 2014.  As discussed below, the Veteran's representative submitted an April 8, 2014 indicating that the Veteran wished to withdraw his appeal for a compensable disability rating for onychomycosis and tinea cruris.  The Board finds implicit in this request is a request to cancel the scheduled Board hearing.  As such, this matter will be considered as though the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

The Board also notes here that the Veteran's February 2010 VA Form 9 substantive appeal also addresses the issues of entitlement to increased disability ratings for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  However, prior to those issues being certified to the Board, the Veteran submitted a September 2010 statement indicating his desire to withdraw his appeal as to those issues.  As such, they are not before the Board at this time.  

Finally, a November 2009 RO decision granted a total disability rating based upon individual unemployability (TDIU) effective July 1, 2009.  The Veteran filed a timely Notice of Disagreement (NOD) regarding the assigned effective date in October 2010, after which the RO issued a June 2013 Statement of the Case (SOC).  Following this, no VA Form 9 substantive appeal has been received by the Board regarding that issue.  Thus, there is no perfected appeal regarding the issue of entitlement to an earlier effective date for TDIU presently before the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted an April 2014 statement advising that the Veteran wished to withdraw his appeal regarding the issue of entitlement to a compensable disability rating for onychomycosis and tinea cruris.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a compensable disability rating for onychomycosis and tinea cruris.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.202 (2013).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2013).  An appeal may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2013).  

The Veteran's representative submitted an April 2014 written statement indicating that the Veteran wished to withdraw his appeal regarding the issue of entitlement to a compensable disability rating for onychomycosis and tinea cruris.  As the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the claim is dismissed.  


ORDER

The issue of entitlement to a compensable disability rating for onychomycosis and tinea cruris is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


